—In an action for a divorce and ancillary relief, the defendant wife appeals from a judgment of the Supreme Court, Queens County (LaFauci, J.), dated December 8, 1997, which granted a divorce to the plaintiff on the ground of constructive abandonment.
Ordered that the judgment is reversed, on the law, with costs, and the complaint is dismissed.
The Supreme Court improperly granted the plaintiff husband a divorce on the ground of constructive abandonment. The testimony of the plaintiff husband was legally insufficient to establish that the defendant wife unjustifiably refused to fulfill the basic obligations arising from the marriage contract and that the abandonment continued for at least one year prior to the commencement of the action (see, Domestic Relations Law § 170 [21; Schildkraut v Schildkraut, 223 AD2d 585; Emanuele v Emanuele, 218 AD2d 726). Bracken, J. P., Thomspon, Gold-stein, McGinity and Schmidt, JJ., concur.